Name: 2014/282/EU: Commission Implementing Decision of 14 May 2014 amending Implementing Decision 2012/44/EU on the rules applicable to veterinary checks to be carried out on live animals and products of animal origin entering certain French overseas departments from third countries (notified under document C(2014) 3053) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: America;  trade;  agricultural policy;  tariff policy;  animal product;  agricultural activity
 Date Published: 2014-05-16

 16.5.2014 EN Official Journal of the European Union L 145/45 COMMISSION IMPLEMENTING DECISION of 14 May 2014 amending Implementing Decision 2012/44/EU on the rules applicable to veterinary checks to be carried out on live animals and products of animal origin entering certain French overseas departments from third countries (notified under document C(2014) 3053) (Only the French text is authentic) (Text with EEA relevance) (2014/282/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 13 thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 18 thereof, Whereas: (1) Commission Implementing Decision 2012/44/EU (3) lays down rules on veterinary checks to be carried out on live animals and products of animal origin entering certain French overseas departments from third countries, including a list of authorised entry points (the list of authorised entry points). (2) France has submitted a plan to the Commission for an authorised entry point located in the French overseas department of Mayotte. That plan details the facilities, the necessary equipment and the trained staff to carry out the veterinary checks to verify that Union public and animal health requirements for products of animal origin are met. (3) In addition, that plan demonstrates that all consignments of products of animal origin are required to be presented for import at the authorised entry point and that their dispatch into other parts of Union territory is effectively prevented. It also shows that the specific requirements laid down in Articles 3, 4 and 5 of Implementing Decision 2012/44/EU are met. (4) The entry point of the French overseas department of Mayotte should therefore be added to the list of authorised entry points, as regards certain products of animal origin. (5) Article 1 and the Annex to Implementing Decision 2012/44/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2012/44/EU is amended as follows: (1) Article 1 is replaced by the following: Article 1 For the purposes of Article 13 of Directive 91/496/EEC and Article 18 of Directive 97/78/EC, the authorised entry points in the French overseas departments Guadeloupe, Martinique, French Guiana and Mayotte shall be as listed in the Annex to this Decision.; (2) In the Annex, the following entry for Mayotte is added after the entry for French Guiana  St Georges de l'Oyapock in the list of authorised entry points: Mayotte  Longoni FR09900 P HC, NHC-NT Article 2 This Decision is addressed to the French Republic. Done at Brussels, 14 May 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) Commission Implementing Decision 2012/44/EU of 25 January 2012 on the rules applicable to veterinary checks to be carried out on live animals and products of animal origin entering certain French overseas departments from third countries (OJ L 24, 27.1.2012, p. 14).